Citation Nr: 0431756	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  02-07 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional lung disability resulting from treatment at a VA 
facility from January 1999.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from August 1974 to August 
1977.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

During the prior review of this case, in November 2002, the 
Board undertook additional development under regulations then 
in effect.  See 38 C.F.R. § 19.9 (2002).  The veteran and his 
representative were notified of the development and provided 
an opportunity to respond.  Subsequently, the Board issued a 
decision in April 2003 which denied the claim.

The U.S. Court of Appeals For The Federal Circuit's decision 
in Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), 
significantly altered the conditions under which the Board 
could develop additional evidence.  Primarily, DAV precluded 
the Board from considering any evidence which had not been 
first considered by the Agency of Initial Jurisdiction, in 
this case, the RO, unless initial RO consideration was waived 
by the veteran.

In a decision dated in April 2003, the Board denied the 
claim, and the veteran appealed the decision to the U.S. 
Court of Appeals For Veterans Claims (Court).  In July 2003, 
the veteran, through his attorney, and the Secretary of 
Veterans Affairs submitted a Joint Motion For Remand (Motion) 
so the Board could comply with DAV.  By Order dated in July 
2003, the Court granted the Motion, vacated the April 2003 
Board decision, and remanded the case to Board for further 
review consistent with the Motion.

In July 2004, in compliance with DAV, the Board Remanded the 
case to the RO for additional development.  The RO completed 
the additional development to the extent deemed possible and 
returned the case to the Board for further appellate review.

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center  in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

Regrettably, the case still is not ready for appellate 
review.  In a letter dated in May 2001 (letter), the RO 
purported to provide the veteran the notice required by 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002).  Although the letter acknowledged 
the veteran's claim under 38 U.S.C.A. § 1151, as well as his 
claims for entitlement to service connection under 
38 U.S.C.A. § 1110, the letter only discussed the latter.  
The letter did not inform the veteran of the evidence needed 
to support or substantiate his claim for compensation under 
38 U.S.C.A. § 1151.  Consequently, the letter failed to 
provide the veteran the requisite notice for his post-VCAA 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Absent a waiver by the veteran and his attorney of further 
VCAA notice, this procedural deficiency must be cured on 
Remand, as the Board is precluded from correcting the 
deficiency.

The Board also notes that further clarification is indicated 
as to the medical evidence of record.  The basis of the 
veteran's claim is that VA negligently failed to diagnose 
pneumonia in January 1999, and that failure led to the 
development of restrictive airway disease, which remains 
currently active.  A March 2003 private report by M.T., MD, 
received by the RO in April 2003, reflects that Dr. T 
reviewed the veteran's records related to his treatment for 
pneumonia.  Dr. T's diagnostic impression was that, based on 
the medical evidence provided by the veteran, it was unclear 
to him if the diagnosis of pneumonia should have been made 
earlier by VA.

The Board further notes that Dr. T's report reflects that he 
reviewed the x-ray taken on January 31, 1999, at a private 
emergency room.  The only VA chest x-ray closest in time to 
the veteran's private diagnosis of pneumonia which Dr. T 
reviewed was one imaged in August 1999.  The medical evidence 
of record shows that VA took an x-ray of the veteran's chest 
on January 21, 1999, and that x-ray was interpreted by VA 
providers as showing no abnormalities.  Dr. T did not have 
access to this x-ray.

The November 2002 VA examination report reflects that the 
examiner opined that it was less than likely that there was 
any carelessness, negligence, lack of proper skills, error in 
judgment, or similar instance of fault on the part of VA in 
the treatment initially provided for the veteran's complaints 
on January 21, 1999.  "The veteran had appropriate x-rays 
taken and was treated when positive findings were found."  
(Emphasis added).  The Board notes that the emphasized part 
of the examiner's opinion does not address whether the 
January 21, 1999, x-ray was properly interpreted.  And this 
is the crucial question as concerns the veteran's claim.  The 
positive findings which the examiner notes VA providers 
responded to were not made until the January 31, 1999, 
private x-ray and the veteran's referral back to VA.

Accordingly, the case is REMANDED for the following:

1.  The RO should provide a letter to 
the veteran and his attorney which 
specifically addresses the VCAA and its 
requirements of notice and assistance as 
concerns a claim for compensation under 
38 U.S.C.A. § 1151.  In addition to the 
other required information, the letter 
should specifically inform the veteran 
and his attorney of the evidence already 
obtained by the RO and associated with 
the claim file and whether the RO 
intends to obtain any additional 
information.  Further, the veteran and 
his attorney must be specifically 
informed as to what, if any, evidence he 
is to obtain, and what, if any, 
additional evidence the VA will obtain 
on his behalf.  He should be instructed 
to provide any information or evidence 
that he has concerning this claim.  
38 C.F.R. § 3.159.

2.  After the above is complete, the RO 
should arrange for the examiner who 
conducted the November 2002 examination 
to specifically address whether it is 
more likely than not (probability 
greater than 50 percent) that VA care 
providers properly interpreted the chest 
x-ray of January 21, 1999.  If the 
examiner who conducted the November 2002 
examination is not available, then the 
RO should arrange for another qualified 
examiner to review the case file and 
provide the requested opinion.  Please 
ensure the case file is provided to the 
examiner for review.  If the document 
was not properly read, that should be 
noted in the claims file and it should 
be indicated whether any additional 
disability resulted.  If the document 
was properly read, that should be noted.

3.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the last supplemental 
statement of the case (SSOC) in light of 
all the other evidence of record.  To 
the extent that the benefit sought on 
appeal remains denied, issue the veteran 
a SSOC and, if all is in order, return 
the case to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



